Citation Nr: 0724401	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  99-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury. 

2.  Entitlement to service connection for psychiatric 
disability.   


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran served on active duty from March 1957 to February 
1960.

This case was previously before the Board of Veterans' 
Appeals ("Board") on appeal from an October 1997 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico (hereinafter RO).  A March 2003 decision of the Board in 
pertinent part found that new and material evidence had been 
received with respect to the claim for service connection for 
residuals of a head injury, and reopened this claim.  The 
Board remanded the reopened claim for service connection for 
residuals of a head injury for further development.  The 
Board decision also found that new and material evidence had 
not been received to reopen the veteran's claim for service 
connection for a psychiatric disability in the same March 
2003 Board decision.   

In a Judgment dated in December 2005, the United States Court 
of Appeals for Veterans Claims vacated that portion of the 
March 2003 Board decision which failed to reopen the claim 
for service connection for a psychiatric disorder, and 
remanded this issue to the Board for readjudication.  In an 
October 2004 decision of the Board, the Board reopened the 
claim for service connection for a psychiatric disorder, and 
the issue of the underlying merits of the reopened claim for 
service connection for a psychiatric disorder and the claim 
of service connection for residuals of a head injury were 
remanded for further development.  Development was completed 
and the claims have returned to the Board for adjudication.  


FINDINGS OF FACT

1.  There is no competent evidence demonstrating that current 
residuals of a head injury had their onset in service or are 
otherwise related to service.

2.  There is no competent evidence demonstrating that the 
current psychiatric disorder had its onset in service or is 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  A psychiatric disability, including anxiety disorder, was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in February 2002, November 2004, and 
February 2006 letters.  Collectively, these letters informed 
him to send any pertinent evidence in him possession, 
informed him of the evidence required to substantiate the 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the claims has been 
obtained.  The claims folder contains private medical 
records, service medical records, VA medical records, records 
from the Social Security Administration, and statements from 
the veteran in support of his claims.  The veteran was 
afforded examinations for his claims in July 2003 and January 
2007.  The Board finds that VA has satisfied its duty to 
notify and to assist.  38 C.F.R. § 3.159.  All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claims.

In light of the Board's denial of the claims, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Service Connection

The veteran is claiming service connection for residuals of a 
head injury and psychiatric disability, to include as 
secondary to an in-service head injury.  When seeking VA 
disability compensation, a veteran generally seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).
Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Background

Service medical records confirm that the veteran received 
treatment for injuries related to a head injury.  In January 
1957, the veteran complained of head problems following fall 
in barracks.  In June 1958, he complained of headaches and 
reported that he had been hit on the head.  In February 1959, 
he reported that he was "worried and jumpy."  Discharge 
examination report dated in June 1960 found that neurologic 
and psychiatric evaluations were clinically normal.

VA examination report dated in August 1964 noted that the 
veteran described himself as suffering form nervousness and 
insomnia.  The physician diagnosed the veteran as having 
anxiety reaction.  Neurological evaluation was otherwise 
normal.

Records from the Social Security Administration indicate that 
the veteran was approved for disability benefits in 1993 
based upon his anxiety disability and lymphoma.

Residual of a Head Injury

The evidence demonstrates an additional head injury after 
service.  Records from St. Lukes Hospital dated in April 1993 
note that the veteran complained of palpations, syncope, loss 
of consciousness, and dizziness.  According to the history 
taken, the veteran sustained a head injury when he had a 
syncope.  This occurred at the time he was getting out of bed 
while sleeping to answer a phone call.  An EEG performed that 
same month noted abnormal findings, specifically background 
slowing, excessive theta, delta diffuse, and intermittent 
polymorphic delta, bitemporal.  

The central issue in this case is whether the veteran's 
current abnormal neurological findings are residuals of the 
head injury in service.  

A VA examination was performed in July 2003.  Upon 
examination of the veteran and review of the claims folder 
prior to the examination, the physician diagnosed history of 
head trauma secondary to fall after syncope associated to 
positional vertigo in 1993 without neurological sequela.  The 
physician opined that this was not related to head trauma in 
service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The July 2003 VA examination report is probative evidence 
that the veteran's current residuals of a head injury are not 
related to an in-service head trauma.  The physician reviewed 
prior clinical records, including the service medical 
records.  The physician performed an evaluation of the 
veteran for the specific purpose of determining etiology of 
the veteran's head problems.  The record supports the 
physician's etiological opinion. As noted in the July 2003 VA 
examination report, while the veteran did sustain a head 
injury in service, no sequela was found on separation 
examination.  In fact, separation examination was negative 
for any central nervous system complaint, headaches or 
neurological deficits.  The veteran began working as a 
factory operator after separation from service.  While the 
veteran claimed that he was in coma for three days while 
stationed in Hawaii, the medical records do not support this 
claim.  The physician noted that the veteran had complaints 
of headaches for which he was given APC (aspirin, phenacetin 
and caffeine).  There were other headaches however, always 
along with fever and sore throat.    

A private medical report dated in January 2005 noted that the 
veteran has ischemic brain damage.  However, no etiological 
opinion was provided by the physician.  Thus, this evidence 
is not probative as to the etiology of the veteran's current 
brain problems. 

The only other etiological opinion of record is a private 
medical statement dated in April 2006 by psychiatrist, Dr. 
Manuel A. Brignoni.  Dr. Brignoni stated that there seems to 
be direct association between the head trauma suffered in 
1958 while in service and the stroke suffered in 1993.  

Upon review, the Board finds Dr. Brignoni's statement to be 
of little probative value.  Dr. Brignoni provided no 
rationale to support his opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  He also did not appear to review the prior 
clinical records as a basis to form his opinion.  He 
specifically stated that his opinion was based on history 
presented by the veteran.  Without any rationale or review of 
the veteran's prior medical records, including service 
medical records, the Board finds Dr. Brignoni's opinion to be 
unpersuasive.  

Other pertinent medical evidence also questions whether the 
veteran has any current residuals related to head trauma.  VA 
examination report dated in January 2007 indicated that the 
veteran has age related cognitive decline, which is 
responsible for the veteran's claimed cognitive deficits.  
Regardless, there is no competent medical evidence relating 
the veteran's current neurological problems to an in-service 
head trauma.

The veteran has asserted that his current head problems are 
related to his in-service head injury.  While he is competent 
to state that he has had residual head problems such as 
dizziness and headaches following the in-service head injury, 
the clinical evidence does not support any current residuals 
from the in-service head injury.  Further, as a lay person, 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Based upon the above, the Board finds that the preponderance 
of the evidence is against service connection for residuals 
of a head injury.  As such, the preponderance of evidence is 
against his service connection claim and the claim must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49 
(1990).
  
Psychiatric Disability     

In his claim for service connection, the veteran contends 
that his current psychiatric disability is related to his in-
service head injury.  In support of his contention, the 
veteran submitted a private medical statement dated in 
September 2005 from Dr. Brignoni.  Dr. Brignoni indicated 
that he has treated the veteran and diagnosed him as having 
depression.  The depression was caused by the head trauma 
received in service.  The veteran is currently received 
psychotherapy and pharmacotherapy.  The veteran also 
submitted a private medical examination report from Dr. Diaz 
dated in August 1997.  Dr. Diaz diagnosed the veteran as 
having a Generalized Anxiety Disorder.  No etiology opinion 
was provided; however, the physician indicated  that the 
veteran reported feeling anxious since 1957, and saw a 
psychiatrist at a VA hospital in New York in 1958 and 1959 
for symptoms of sadness, crying spells, and suicidal 
thoughts.  The reported being treated with BZD.

Upon review, the Board finds the September 2005 medical 
statement from Dr. Brignoni to be of little probative value.  
Guerrieri, 4 Vet. App. 467, 470-71 (1993).  Dr. Brignoni 
provided no explanation for his opinion or findings.  See 
Sklar, 5 Vet. App. 140 (1993).  There is no indication from 
his statement that Dr. Brignoni reviewed any of the veteran's 
prior clinical records, including his service medical records 
in forming his opinion.    

The veteran's anxiety disability has also been associated 
with non-service connected problems.  A private physician 
related the veteran's anxiety disorder to his lymphoma in an 
August 1993 private medical statement.  The August 1993 
private medical statement also has little probative value as 
it was not based on a review of the record and provided no 
rationale for its findings.  Sklar, supra.  

The record includes a VA examination report dated in January 
2007.  Upon examination of the veteran and review of the 
claims folder prior to the examination, the physician 
concluded that the veteran has an anxiety disorder and age 
related cognitive decline.  The physician opined that the 
veteran anxiety disorder and age related cognitive decline 
are not related to service, or otherwise related to any in-
service head trauma.  

The Board finds the VA examination report dated in January 
2007 to be of probative value as it was based upon 
examination of the veteran and review of the claims folder, 
including the service medical records, and review of Dr. 
Brignoni's medical statement.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  Moreover, the opinion is supported by 
the record.  The examination report correctly noted that 
service medical records fail to show any diagnosis of anxiety 
disorder or chronic residuals of a head injury.  Separation 
examination indicated normal psychiatric evaluation.  The 
first diagnosis of anxiety reaction was given four years 
following separation from service.  

The Board acknowledges the veteran's assertion that his 
anxiety disorder is related to service, to include as due to 
an in-service head trauma.  The veteran is competent to 
testify that he had symptoms of suicidal thoughts, crying 
spells, and sadness during service.  However, the medical 
evidence fails to show that he had a diagnosable mental 
disability in service or for four years following service.  
The record does not show that the veteran was hospitalized 
for nervous problems in service. Moreover, the probative 
medical evidence indicates that the veteran's current anxiety 
disability is not related to service or an in-service head 
trauma.  

Based upon the above, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for psychiatric disability.  As such, the appeal must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a head injury is denied. 

Service connection for psychiatric disability is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


